Matter of Michael L. (MacThaddeus L.) (2018 NY Slip Op 08132)





Matter of Michael L. (MacThaddeus L.)


2018 NY Slip Op 08132


Decided on November 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
BETSY BARROS
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2017-10577
2017-10578
 (Docket No. N-23292-16)

[*1]In the Matter of Michael L. (Anonymous). Administration for Children's Services, respondent; MacThaddeus L. (Anonymous), appellant.


Ronna Gordon-Galchus, Fresh Meadows, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Devin Slack and Diana Lawless of counsel; Matthew Wollin on the brief), for respondent.
The Legal Aid Society, New York, NY (Dawne A. Mitchell and Susan Clement of counsel), attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the father appeals from (1) an order of fact-finding of the Family Court, Queens County (Connie Gonzalez, J.), dated June 27, 2017, and (2) stated portions of an order of disposition of the same court dated August 25, 2017. The order of fact-finding, upon the father's consent without admission, found that he neglected the subject child. The order of disposition, upon the order of fact-finding and after a dispositional hearing, inter alia, directed the father to complete a batterer's program and comply with random drug screens, and directed him not to schedule any medical appointments for the subject child without the mother's consent.
ORDERED that the appeal from the order of fact-finding is dismissed, without costs or disbursements; and it is further,
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The appeal from the order of fact-finding must be dismissed, as no appeal lies from an order entered upon the consent of the appealing party (see CPLR 5511; Matter of Nyjee H. [Jesse H.], 155 AD3d 951, 952).
The conditions imposed upon the father in the order of disposition were justified by the evidence presented at the dispositional hearing and were in the best interests of the subject child (see Matter of Eliora B. [Kennedy B.], 146 AD3d 772; Matter of Lemar H., 23 AD3d 383, 384).
DILLON, J.P., BARROS, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court